Citation Nr: 18100107
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-11 562
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
The appeal as to the issue of entitlement to service connection for hearing loss is dismissed.  
FINDING OF FACT
In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of entitlement to service connection for hearing loss was requested.
CONCLUSION OF LAW
The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.
 
REMANDED ISSUES
Entitlement to service connection for a thoracolumbar spine disability and entitlement to service connection for hepatitis C are remanded for additional development.
The Veteran served on active duty from July 1973 to August 1975.  In January 2018, the Veteran appeared at a hearing before the undersigned Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) Veterans Law Judge.  A transcript of the hearing is in the record.
The Veteran applied for and is now receiving disability benefits from the Social Security Administration (SSA).  Records from SSA have not yet been obtained and may be relevant to the claims on appeal.  In addition, the Veteran testified that he has received treatment for his back from a chiropractor, Dr. M.  The file contains a report from Dr. M. but no underlying treatment records.  The Veteran also testified to receiving treatment in Winter Haven, Florida in the 1980s.  Again, the file does not contain these records.  These records should be associated with the file with the Veterans assistance.  As the appeal is being remanded, ongoing VA medical records should also be obtained.  
The Veteran was incarcerated in the Florida Department of Corrections (DOC) from December 1978 to December 2010.  It was during this time period that the Veteran was diagnosed with hepatitis C.  Although there are partial medical records from the DOC, none relate to the initial diagnosis hepatitis C.  On remand, attempts should be made to obtain any medical records from the DOC.
The Veteran received VA examinations in 2011 regarding both the claims; however, the Board finds that new VA opinions are necessary.
As to his spine disability, the Veteran testified that he has had back symptoms since an in-service back injury in January 1974.  The Veteran testified he was told that after he fell in January 1974 and injured his back he had a compression fracture in the thoracic region of his spine.  A February 1974 treatment record shows diagnoses of low back strain and minimal compression fracture of T-8 crossed out and replaced with thoracic back strain, hyperventilation, and possible concussion.  An August 2011 VA examiner appears to have only addressed if any lumbar spine disability was related to service and not whether the Veteran has a thoracic spine disability related to service.  In addition, the Veteran submitted a September 2016 opinion from his chiropractor in favor of his claim; however, this opinion does not adequately account for the normal evaluation of the spine at separation from service.  As such, an additional examination and opinion are necessary.  
As to hepatitis C, a December 2011 VA examiner offered a negative opinion focused on the surgery the Veteran underwent in service as a risk factor.  The examiner noted no other risk factors.  More recently, the Veteran testified he had multiple sexual partners and engaged in high risk sexual activity during service while overseas.  The Veteran also testified that he received vaccinations from an air gun in service.  Similarly, while a VA clinician offered a favorable opinion in this case in an April 2011 treatment record, this was based on the Veterans only risk factors for hepatitis C being sexual activity and a surgery during service.  The clinician did not consider the Veterans lengthy incarceration, which is a known risk factor for hepatitic C.  Given the above, an additional medical opinion is necessary.   
The matters are REMANDED for the following action:
1.  Ask the Veteran to identify all outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file, to specifically include records dating from June 2012 to the present.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  The Veteran should specifically be asked to provide authorizations to obtain records, or the records themselves, from the Florida DOC, his chiropractor Dr. M., and from Winter Haven, Florida in the 1980s.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 
2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.
3.  After records development is completed, the claims file should be sent to an appropriate physician to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current hepatitis C arose during service or is otherwise related to service.  
In offering the opinion, the physician is asked to consider the following risk factors, as well as any other risk factors as determined by the physician: high risk sexual activities while serving overseas, air gun inoculations, peritoneal lavage in 1974, and post-service incarceration.  The physician is also asked to comment on the April 2011 VA infectious disease consultation note which indicates an extremely rare genotype pointing to a foreign source of infection.    
The need for an examination is left to the discretion of the physician.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings. 
4.  After records development is completed, the Veteran should be afforded a VA spine examination to determine the nature of any spine disability, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the thoracolumbar spine arose during service or is otherwise related to service.  The examiner is asked to specifically address if the Veteran has a thoracic spine disability, to include compression fracture at T-8.  A rationale for all opinions expressed should be provided.




(CONTINUED ON NEXT PAGE)
5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

